2017 UT App 153



               THE UTAH COURT OF APPEALS

       STATE OF UTAH, IN THE INTEREST OF A.R. AND M.R.,
           PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             C.S.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                            Opinion
                       No. 20160326-CA
                     Filed August 17, 2017

      Third District Juvenile Court, Salt Lake Department
                 The Honorable Mark W. May
                          No. 1108329

         Liza M. Jones and Harini Venkatesan, Attorneys
                          for Appellant
         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee
                Martha Pierce, Guardian ad Litem

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
   MICHELE M. CHRISTIANSEN and JILL M. POHLMAN concurred.

TOOMEY, Judge:

¶1      C.S. (Mother) appeals the termination of her parental
rights, challenging the constitutionality of a statute invoked in
this case and arguing that the evidence was insufficient to
support termination. She also raises a due process challenge. We
affirm.
                              In re A.R.


                         BACKGROUND

¶2     Mother has two daughters, one born in March 2008, and
the other in June 2009. 1 In December 2014, the Division of Child
and Family Services (DCFS) filed a verified petition alleging that
the children were “abused, neglected and/or dependent.” The
heart of the petition as it related to Mother was that she was
using methamphetamine, sometimes in the children’s presence.
Following a shelter hearing during which both parents were
present and represented by counsel, the juvenile court gave
DCFS temporary legal custody and physical custody of the
children.

¶3      The matter progressed to an adjudication hearing in
January 2015, and the juvenile court found by clear and
convincing evidence that the petition was true. Mother “has a
current substance abuse addiction that negatively affects her
parenting abilities.” Based on this, the court concluded the
children were “neglected by mother” and “dependent child[ren]
as to father.” It ordered the children into DCFS custody for
community placement and ordered DCFS to create a plan to
address their needs. It authorized Mother to have supervised
visits and ordered her to submit to a substance abuse assessment
and random drug screens and to contact DCFS “at least once a
week.” Both parents attended this hearing, with counsel.

¶4     The court conducted a disposition hearing as to Mother in
February 2015. It found that DCFS’s service plan “constitutes
reasonable efforts on the part of [DCFS] to reunify the mother
with her children.” The children continued in DCFS custody,
with a permanency goal of “reunification with a concurrent goal
of adoption.” Later that month, the court conducted another
disposition hearing in which it found that “reunification services


1. Their father is J.S.R. (Father). His case is addressed in a related
appeal. See In re A.R., 2017 UT App 154.




20160326-CA                      2                2017 UT App 153
                           In re A.R.


for the father [were] not detrimental to the children” and
ordered “DCFS to provide reasonable reunification services for
the father and children.” During that hearing, the court also
“authorize[d] a trial home placement with the mother once
approved by the child and family team.” 2

¶5     A review hearing in August 2015, which Mother did not
attend, resulted in the court rescinding the order for trial home
placement. After that, DCFS filed a verified petition for seeking
termination of parental rights as to both parents, alleging among
other things, that Mother had stopped attending therapy
through her initial program, and although she was referred to a
second program, had failed to attend the required sessions there.
Additionally, she missed a dozen urine tests, refused one test,
and at another time tested positive for cocaine and
methamphetamine.

¶6      The termination of parental rights petition proceeded to
trial beginning in December 2015 and intermittently continued
into April 2016. In total, there were eleven days of trial over
approximately four months. Between the first and second days
of trial, Mother was arrested. In mid-January, DCFS moved to
amend its petition on the ground that “[c]ircumstances
regarding the parents have changed in the nearly four months
since the State filed its petition.” The new allegations included
Mother’s early January arrest for driving under the influence
and other crimes. Mother opposed the motion to amend the
petition, but the court permitted it, although “[t]o ensure due
process,” the court granted “defense counsel additional time to
address the new allegations.”

¶7     The court ultimately terminated Mother’s parental rights.
It found that (1) she “failed to successfully comply with the


2. During a subsequent review hearing, the court “authorize[d] a
trial home placement upon approval of the Guardian ad Litem.”




20160326-CA                    3               2017 UT App 153
                            In re A.R.


Court’s orders and her Service Plan”; (2) “[t]he children cannot
be safely returned to [Mother]”; (3) “[she] is an unfit parent” due
to her addiction to and use of controlled substances, which was
the reason she initially lost custody of the children, and
“[i]ndeed, [Mother] is in need of treatment at a higher level of
care at the end of the termination trial than what she needed at
the beginning”; (4) she “is also an unfit parent because of her
continued criminal activity,” including five arrests and
incarcerations while the case was pending, three of which were
“during the course of the termination trial”; (5) Mother “has not
remedied the reasons for the removal of her children and there is
a substantial likelihood that [she] will not be capable of
exercising proper and effective parental care in the near future”;
(6) Mother “has had a failure of parental adjustment” and “has
been unwilling or unable within a reasonable time to
substantially correct the circumstances, conduct, or conditions
that led to placement of her children outside of her home”
despite DCFS’s “reasonable and appropriate efforts to provide
services to [Mother]”; and (7) Mother “has made only token
efforts to support her children.”

¶8      Based on its findings, the juvenile court concluded that
Mother neglected the children and was an unfit parent,
justifying termination of her parental rights, and that she

      ha[d] substantially neglected, willfully refused or
      has been unable or unwilling to remedy the
      circumstances that caused the children to be in an
      out-of-home placement and there is a substantial
      likelihood that [Mother] will not be capable of
      exercising proper and effective parental care in the
      future, justifying termination of her parental rights.

All of this, combined with her “failure of parental adjustment”
and “only token efforts to support” the children, justified
termination. The juvenile court also concluded that termination
would be in the children’s best interests. Accordingly, it
terminated Mother’s parental rights. Mother appeals.


20160326-CA                     4               2017 UT App 153
                             In re A.R.


            ISSUES AND STANDARDS OF REVIEW

¶9     Mother raises three issues on appeal. First she contends
the court erred by admitting hearsay statements under an
unconstitutional statute. We review constitutional issues for
correctness. See In re L.M., 2013 UT App 191, ¶ 5, 308 P.3d 553.
Second, Mother contends the court violated her right to due
process. Whether “a parent has been afforded adequate due
process is a question of law, reviewed for correctness.” In re Z.Z.,
2013 UT App 215, ¶ 9, 310 P.3d 772 (citation and internal
quotation marks omitted). Third, Mother contends there was
insufficient evidence for the court to make a number of its
findings. “Whether a parent’s rights should be terminated
presents a mixed question of law and fact.” In re B.R., 2007 UT
82, ¶ 12, 171 P.3d 435. “Because of the factually intense nature of
such an inquiry, the juvenile court’s decision should be afforded
a high degree of deference.” Id. “Thus, in order to overturn the
juvenile court’s decision the result must be against the clear
weight of the evidence or leave the appellate court with a firm
and definite conviction that a mistake has been made.” Id.
(brackets, citation, and internal quotation marks omitted).


                            ANALYSIS

       I. Any Error in Admitting the Hearsay Statements
                        Was Harmless.

¶10 Mother’s first contention involves several hearsay
statements that the children’s foster mother (Foster Mother)
made during her testimony at trial. Foster Mother testified
regarding the children, their adjustment and behaviors, and her
experience with them. She also testified to several statements the
children made to her, including that they feel safe in her care,
that they want to live with the foster family but feel guilty about
not living with Mother, and that they worry about Mother when
she misses her visits with them. Mother argues the juvenile court




20160326-CA                     5                2017 UT App 153
                            In re A.R.


erred in allowing testimony of the children’s statements because
the statements were inadmissible hearsay.

¶11 Under Utah Code section 78A-6-115, hearsay statements
from children under eight years old are admissible if they are
made “to a person in a trust relationship” for “the purpose of
establishing the fact of abuse, neglect, or dependency.” Utah
Code Ann. § 78A-6-115(6) (LexisNexis 2012). The juvenile court
determined the children had a trust relationship with Foster
Mother and allowed the statements. On appeal, Mother raises a
number of issues challenging the constitutionality of this
statutory provision.

¶12 We do not address this constitutional issue because, even
if the court erred by admitting the hearsay statements, we
determine that any error in admitting such evidence was
harmless. Cf. In re I.M.L., 2002 UT 110, ¶ 9 n.3, 61 P.3d 1038
(“Generally, we avoid reaching constitutional issues if a case can
be decided on other grounds.”); In re W.A., 2002 UT 127, ¶ 46, 63
P.3d 607 (declining to address the constitutionality of a statute
where the court could affirm the termination of parental rights
on other grounds). Harmless error “is an error that is sufficiently
inconsequential that there is no reasonable likelihood that it
affected the outcome of the proceedings.” H.U.F. v. W.P.W., 2009
UT 10, ¶ 44, 203 P.3d 943 (citation and internal quotation marks
omitted).

¶13 We see no reasonable likelihood that these three hearsay
statements affected the outcome of the proceedings. In
terminating Mother’s parental rights, the juvenile court
elaborated on five different termination grounds, see infra ¶ 40,
concluded that termination was in the children’s best interests,
see infra ¶¶ 44–46, and additionally concluded DCFS had
provided Mother with reasonable reunification efforts, see infra
¶¶ 47–51. The children’s statements would have had limited
effect on the five grounds of termination and no effect on the
court’s decision that Mother received reasonable reunification
efforts. And while these statements could have informed the


20160326-CA                     6               2017 UT App 153
                           In re A.R.


court’s decision that termination was in the children’s best
interests, due to the overwhelming amount of other evidence
supporting that decision, we conclude there is no reasonable
likelihood the statements affected this outcome.

¶14 First, Foster Mother testified that the children stated they
felt safe in her care. This statement was harmless because other
substantial evidence conveyed the same fact. For example, Foster
Mother testified that when the children first came into her care,
they were “terrified” and would “yell and scream and run away
or just outright panic.” But eventually they became “much more
peaceful and calm” and “a lot more open in how they’re
feeling.” The children’s behavior changed significantly over
time—their defiant, aggressive, and anxious behaviors
diminished. They turned to Foster Mother for comfort, even
when Mother was present, and they confided in Foster Mother.
Given this evidence, which demonstrates their sense of security
with Foster Mother, there is no reasonable likelihood the hearsay
statement that the children felt safe with Foster Mother changed
the outcome of the court’s decision.

¶15 Likewise, there is no reasonable likelihood the children’s
other statements—that they worried about Mother when she
missed visits and that they wanted to stay with their foster
family but felt guilty about Mother—changed the outcome of the
court’s decision. The statements demonstrate that Mother’s
behavior caused the children anxiety, and they were torn
between her and their foster family. The court may have relied
on this evidence in determining that the children were anxious
about choosing with whom to live and in finding that the
children have a strong bond with Mother, which was “holding
the girls back from fully committing to the foster parents where
they can have a drug free, crime free and stable home that
[Mother] cannot provide.” But even if this was error, the
remaining evidence supporting the court’s decision was so
substantial that the ultimate outcome would have been the same.
See infra ¶¶ 44–46.



20160326-CA                    7               2017 UT App 153
                            In re A.R.


¶16 For example, the juvenile court determined the children’s
behavior had changed significantly since they entered Foster
Mother’s care. When they arrived, they were defiant, aggressive,
and anxious, but these behaviors subsided as the foster family
provided “patience, consistency, structure and routines.” The
foster parents were well adapted to dealing with difficult
behaviors because many of their own children have special
needs. They spent substantial time with the children on
schoolwork, and both children improved academically. In
addition, the children were regularly attending therapy, they
were bonded to Foster Mother, and the foster family was willing
to adopt them. In contrast, the court determined that Mother had
continued the behaviors that initially caused her to lose custody
of her children. Though Mother had made some progress, she
required a higher level of treatment at the end of the termination
trial than she did at the beginning. Throughout the proceedings,
Mother’s positive drug tests and incarcerations interrupted her
drug treatment, and the incarcerations caused her to miss visits
with the children. Furthermore, Mother often failed to engage
with the children during visits, and Foster Mother reported a
decline in the children’s emotional state when Mother was given
additional visitation. Because overwhelming evidence supports
the court’s decision that termination was in the best interests of
the children, we conclude that the children’s statements
concerning their anxiety over Mother did not change the
outcome of the court’s decision. Thus, any error in admitting the
hearsay evidence and the brief mention of that evidence in the
court’s findings was harmless. 3


3. Mother cites In re L.M., 2013 UT App 191, 308 P.3d 553, in
support of her argument that this statute is unconstitutional. In
that case, this court acknowledged that the Utah Constitution
permits the legislature to amend the Utah Rules of Evidence, but
it also noted that “this provision explicitly granting the
legislature the power to amend the rules of evidence was
adopted one year after the hearsay exception was promulgated.”
                                                   (continued…)


20160326-CA                    8               2017 UT App 153
                            In re A.R.


      II. Mother’s Right to Due Process Was Not Violated.

¶17 Mother contends her right to due process was violated in
four different ways: (1) the juvenile court “allowed the State to
amend its termination petition” during trial, (2) the court erred
in its “determinations of witness credibility,” (3) the court
considered “excluded allegations of prostitution” in its order,
and (4) Mother “was forced to proceed with her case before the
State had rested its own case.” We address each of these
contentions in turn.

A.    Amendment to the Termination Petition

¶18 Trial commenced in December 2015, and continued
intermittently over eleven days between then and April 2016. On
January 3, between the first and second days of trial, Mother was
arrested. This prompted the State to file a motion for leave to
amend the verified petition, which the juvenile court granted.
The amended petition stated that Mother had been arrested and
incarcerated for driving under the influence and for other
crimes.

¶19 Mother contends this amendment violated her right to
due process. She argues it should not have been allowed under
Rule 15(d) of the Utah Rules of Civil Procedure because the State
attempted to introduce evidence that had not yet been pleaded,
denying Mother “proper or adequate notice.” She also argues
some evidence introduced amounted to expert opinion, and
because she “did not receive proper or adequate notice” of this

(…continued)
Id. ¶ 3 n.3. Because the parties in that case did not address what
effect that fact may have had on the “propriety of the hearsay
exception,” this court declined to consider the matter. Id. We
likewise do not address this issue because any error that
occurred in admitting the children’s hearsay statements was
harmless.




20160326-CA                     9              2017 UT App 153
                            In re A.R.


evidence, she was prevented from presenting an effective
defense. Finally, Mother argues her right to due process was
violated because “it could not be said ‘justice requires’ the
amendment.” See Utah R. Civ. P. 15(a)(2). But we see no error in
the court’s decision allowing the verified petition to be amended
to include events that occurred during the course of trial.

¶20 Rule 15(b)(2) of the Utah Rules of Civil Procedure
provides:

      If, at trial, a party objects that evidence is not
      within the issues raised in the pleadings, the court
      may permit the pleadings to be amended. The
      court should freely permit an amendment when
      doing so will aid in presenting the merits and the
      objecting party fails to satisfy the court that the
      evidence would prejudice that party’s action or
      defense on the merits. The court may grant a
      continuance to enable the objecting party to meet
      the evidence.

¶21 At trial, the State attempted to present evidence of
Mother’s January 3 arrest, which was an issue not raised in the
verified petition. Mother objected on the basis that current
criminal charges had not been pleaded. The court allowed the
testimony and later allowed the State to amend its verified
petition to include Mother’s January 3 arrest and incarceration
and the current charges against her.

¶22 The court’s action comported with the requirements of
rule 15(b). It noted that the amended petition contained “new
and relevant” information concerning Mother, which “would be
important information for the Court in its determination of
whether [Mother] is unfit and whether it is in the children’s best
interest to terminate parental rights.” In her motion in
opposition, Mother argued that her defense would be prejudiced
by the new information because she had not been provided
adequate discovery about the most recent charges. But during


20160326-CA                    10              2017 UT App 153
                             In re A.R.


trial, the court addressed these concerns and allowed Mother
time to request additional discovery. Further, in its order and
during trial, the court stated it would allow more time for
Mother to address these allegations: “To ensure due process, the
Court will grant defense counsel additional time to address the
new allegations.” Finally, if Mother was given insufficient notice
of expert opinion, any prejudice would have been cured by the
additional time granted to Mother to meet the new allegations.

¶23 The court determined that the new information would aid
its decision on the merits and resolved Mother’s prejudice
concern by allowing time for Mother to meet the allegations.
Moreover, because an amendment should be “freely
permit[ted]” under these circumstances, there was no error in
the decision to allow the State to amend its petition. See Utah R.
Civ. P. 15(b)(2).

B.     Determinations of Witness Credibility

¶24 Mother next argues the juvenile court erred in its
determinations of witness credibility. Specifically, she asserts the
court made credibility determinations only as to Mother and
Father, and not as to the other witnesses, and this shows the
court “assumed a parent at a termination trial is inherently not
credible.” Mother also asserts the court erred in its
determination that part of her testimony was not credible.

¶25 “Because determinations regarding the weight to be given
to the testimony of witnesses . . . are within the province of the
finder of fact, we will not second guess a court’s decisions about
evidentiary weight and credibility if there is a reasonable basis to
support them.” Barrani v. Barrani, 2014 UT App 204, ¶ 6, 334 P.3d
994. Thus, we will reverse a juvenile court’s credibility
determination only if its findings in support of the determination
are against the clear weight of the evidence. Id.

¶26 First, Mother argues the juvenile court made credibility
determinations only as to herself and Father and failed to make a



20160326-CA                     11               2017 UT App 153
                             In re A.R.


credibility determination as to Foster Mother. But courts are not
required to make a credibility finding for each witness, see In re
Adoption P.K.M., 628 P.2d 1286, 1289 (Utah Ct. App. 1981),
“[r]ather, the findings of ultimate facts implicitly reflect
consideration of the believability of the witnesses’ testimony,” id.
The fact that the court made specific determinations only as to
Mother and Father does not demonstrate that it “assumed a
parent at a termination trial is inherently not credible,” as
Mother claims.

¶27 Second, Mother argues the court’s credibility
determination regarding a particular portion of her testimony
was against the clear weight of the evidence. The court noted
that Mother claimed she was arrested for theft in Idaho and
spent two weeks in jail as a result, but it found her explanation
for her time in jail not credible. Mother asserts the court’s
determination was clearly erroneous because a DCFS witness
also testified that Mother was incarcerated for theft. But Mother
does not provide a citation to this witness’s testimony and does
not provide any other basis for why the court’s determination
was against the clear weight of the evidence. See Tobler v. Tobler,
2014 UT App 239, ¶ 44, 337 P.3d 296 (stating that it is “not an
appellate court’s burden to ‘comb the record for evidence’ in
support of an appellant’s arguments” (quoting Tanner v. Carter,
2001 UT 18, ¶ 19, 20 P.3d 332)). The court found that
“[t]hroughout her testimony in the termination trial, [Mother]
was not a credible witness.” And there is a reasonable basis to
believe that her testimony was inherently implausible—the court
indicated its skepticism that Mother would have spent two
weeks in jail for merely stealing a pair of shoes. We therefore
decline to conclude the court abused its discretion in making this
credibility determination.

C.     Consideration of Prostitution Allegations

¶28 Mother argues that the juvenile court considered
excluded allegations that she participated in prostitution and
that this violated her right to due process. Mother alleges that


20160326-CA                     12               2017 UT App 153
                             In re A.R.


she twice objected to evidence of prostitution on the basis that
the petition had not alleged it and that the court considered
details of the evidence before it decided whether it would be
admitted. Though the court ultimately decided the evidence of
prostitution would not be admitted, Mother argues the court
referred to the excluded evidence in one of its findings of fact. It
stated:

       Sometime after her January 3, 2016, DUI arrest,
       [Mother] was arrested in Idaho. [Mother] claimed
       she was arrested for petty theft for stealing a pair
       of shoes from a [sporting goods] store and that as a
       result of her arrest, she spent two weeks in jail in
       Idaho. [Mother] admitted she was in Idaho with a
       friend . . . who was arrested for prostitution.
       [Mother] testified there was a posting on [a local
       webpage] under her phone number in the escort
       services section that said: “Hi, I’m back poking[4]
       and I brought a friend.” [Mother] testified the
       message was in relation to the Idaho trip and she
       was not sure if she or her friend wrote it. While this
       Court cannot find that [Mother] was engaged in
       prostitution in Idaho, it does find that her
       explanation that she spent two weeks in jail for
       stealing a pair of shoes—is not credible.

¶29 Even if the juvenile court erred in admitting and
considering evidence relating to prostitution, or erred by
considering excluded evidence relating to prostitution, we
conclude that any error was harmless.


4. Mother alleges the court misquoted the online posting in its
findings of fact. According to Mother’s testimony at trial the post
actually read, “Hi, guys, I’m back in Poci, and I brought a sexy
friend.” Mother also alleges that Poci is an abbreviation for
Pocatello, Idaho.




20160326-CA                     13               2017 UT App 153
                            In re A.R.


¶30 First, while the court’s finding demonstrates there was
evidence connecting Mother to prostitution, it explicitly states,
“this Court cannot find that [Mother] was engaged in
prostitution in Idaho.” Mother argues that with this finding “the
Court is essentially saying Mother was incarcerated for
prostitution.” (Emphasis omitted.) But the actual wording of the
juvenile court’s findings contradicts this assertion.

¶31 Second, as stated above, the two central reasons for
terminating Mother’s parental rights were her habitual use of
controlled substances and her continued criminal activity.
Neither of these reasons involved the prostitution allegation.
Because the court stated it could not find that Mother had been
incarcerated for prostitution, and because there were numerous
other instances of drug use and criminal behavior, there is no
reasonable likelihood that the potential error of admitting and
considering evidence relating to prostitution had any effect on
the termination of Mother’s parental rights. See H.U.F. v. W.P.W.,
2009 UT 10, ¶ 44, 203 P.3d 943.

D.    Order of Presentation at Trial

¶32 Lastly, Mother argues her right to due process was
violated when she “was forced to proceed with her case before
the State had rested its own case.” Mother also alleges she was
forced to cross-examine the State’s witnesses when the State had
not provided relevant discovery.

¶33 Mother’s argument on this issue is less than two
paragraphs long. Although there may have been error in the
timing and manner in which Mother was required to present her
case, she does not explain how these errors affected her rights
beyond the conclusory statements that she did not “receive a
fundamentally fair trial process and her constitutional right to
due process was violated.” An error is harmless if it is
“sufficiently inconsequential that there is no reasonable
likelihood that it affected the outcome of the proceedings.”
H.U.F., 2009 UT 10, ¶ 44 (citation and internal quotation marks


20160326-CA                    14              2017 UT App 153
                             In re A.R.


omitted). Mother has not demonstrated how having to present
her case before the State had closed its own case affected the
court’s decision in terminating Mother’s parental rights.

¶34 Additionally, Mother claims that her right to due process
was violated because she had to cross-examine witnesses
without relevant discovery provided by the State. But Mother
has not explained how having additional discovery during
cross-examination would have affected the outcome of the trial.

¶35 Due to the shortcomings of her brief, Mother has failed to
carry her burden of persuasion on appeal. See State v. Roberts,
2015 UT 24, ¶ 18, 345 P.3d 1226 (explaining that the adequacy of
a party’s briefing under Rule 24 of the Utah Rules of Appellate
Procedure “is a natural extension of an appellant’s burden of
persuasion” (citation and internal quotation marks omitted)).
Therefore, we conclude that any error was harmless, and
Mother’s right to due process was not violated.

¶36 Nevertheless, we cannot endorse the manner in which the
State presented its case. The juvenile court stated

      that the State has been, frankly, lackadaisical in
      providing discovery. . . . I lay the delays in this trial
      at their feet. [Assistant Attorney General], you
      haven’t taken this as seriously as I think you
      should have. And I don’t think that you have
      provided discovery as timely as . . . you should
      have done.

Our review of the record supports this rebuke. Many times
during trial, the State provided discovery late, or tried to
examine its witnesses with materials it had never provided to
the opposing parties. Counsel for Mother and Father sometimes
did not have access to the documents the State used to question
witnesses until after direct examination was completed. The
State called witnesses who were not listed on its witness list. The
State also amended its petition in the midst of trial, and though



20160326-CA                     15                2017 UT App 153
                            In re A.R.


the petition contained new information as to Mother, the
information it added as to Father was not newly discovered.
And even after amending its petition, the State attempted to
present evidence that had never been pleaded.

¶37 Although the State’s conduct is troubling, we conclude
that these many errors did not affect the outcome of the
proceedings with regard to Mother.

      III. Sufficient Evidence Supports the Juvenile Court’s
             Termination of Mother’s Parental Rights.

¶38 Mother’s final contention is that the court lacked
sufficient evidence to make a number of its determinations,
including that (1) she was an unfit parent, (2) the termination of
her parental rights was in the children’s best interests, (3) DCFS
provided reasonable efforts to reunify the children with Mother,
and (4) reunification could not be extended by ninety days.

¶39 “[I]n order to overturn the juvenile court’s decision the
result must be against the clear weight of the evidence or leave
the appellate court with a firm and definite conviction that a
mistake has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d
435 (brackets, citation, and internal quotation marks omitted).
Further, when “a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.” Id.

A.    Mother as an Unfit Parent

¶40 The juvenile court terminated Mother’s parental rights
based on five different grounds: (1) Mother was an unfit parent
because of her habitual or excessive use of controlled substances;
(2) Mother was an unfit parent because of her continued criminal
activity; (3) Mother was unable or unwilling to remedy the
circumstances that caused her children to be in an out-of-home
placement under DCFS and court supervision, and there was a
substantial likelihood she would not be capable of exercising



20160326-CA                    16              2017 UT App 153
                             In re A.R.


proper and effective parental care in the near future; (4) Mother
had a failure of parental adjustment; and (5) Mother made only
token efforts to support her children. See Utah Code Ann. § 78A-
6-507(1)(c)–(f) (LexisNexis 2012); id. § 78A-6-508(2)(c)
(LexisNexis Supp. 2016).

¶41 Mother challenges all five grounds, asserting there was
insufficient evidence for the court to terminate her rights on
each. But Mother acknowledges the court need only find one
ground in order to terminate parental rights. See id. § 78A-6-
507(1) (listing numerous circumstances and stating “the court
may terminate all parental rights with respect to a parent if the
court finds any one” of the listed circumstances). Because we
conclude the juvenile court had sufficient evidence to terminate
Mother’s rights on one ground, we need not analyze the
sufficiency of the evidence on other grounds.

¶42 Mother argues the court lacked sufficient evidence to
conclude she was unfit on the basis of her “habitual or excessive
use of intoxicating liquors, controlled substances, or dangerous
drugs that render the parent unable to care for the child.” See id.
§ 78A-6-507(1)(c), -508(2)(c). She also contests the court’s
determination that she was driving under the influence on
January 3.

¶43 Aside from that particular determination, the juvenile
court’s decision was based on substantial evidence that Mother’s
habitual use of controlled substances rendered her unable to care
for her children. In its ruling, the court explained that Mother
originally lost custody of the children because of her
methamphetamine        use.     Mother    tested     positive    for
methamphetamine in March 2015, August 2015, and during the
termination trial on January 11, 2016. She also missed eighteen of
forty-two drug tests throughout the case. In addition, Mother
had not completed her drug treatment and needed a higher level
of treatment at the end of the termination trial than she did at the
beginning of the termination proceedings, suggesting that her
condition was deteriorating rather than improving. Finally,


20160326-CA                     17               2017 UT App 153
                             In re A.R.


Mother testified that when she is under the influence of illegal
drugs, she cannot properly parent her children, and she also
testified that she believed she could “kick” her
methamphetamine use without treatment, which belief the
juvenile court concluded “demonstrates [Mother’s] lack of
insight into her drug addiction.” Thus, the evidence supports the
juvenile court’s decision to terminate Mother’s rights on the
basis of unfitness. See id. § 78A-6-508(2)(c) (stating that a court
must consider the “habitual or excessive use of . . . controlled
substances, or dangerous drugs that render the parent unable to
care for the child” when determining whether a parent is unfit).

B.     Best Interests of the Children

¶44 Mother next contends there is insufficient evidence for the
court to conclude that termination of her parental rights was in
the best interests of her children.

¶45 Mother argues that many of the court’s determinations
regarding the children’s best interests were based on Foster
Mother’s testimony and alleges “Foster Mother’s credibility is of
concern.” Mother points to Foster Mother’s testimony that she
had never posted pictures of the children or information about
the case on social media. Cross-examination revealed that Foster
Mother had posted one picture in which the backs of the
children were in the image and that another post mentioned she
was at the termination trial. Although this shows some
inconsistency in Foster Mother’s testimony, it is not enough to
demonstrate that the court’s reliance on her testimony was
misplaced. See Barrani v. Barrani, 2014 UT App 204, ¶ 6, 334 P.3d
994 (“Because determinations regarding the weight to be given
to the testimony of witnesses . . . are within the province of the
finder of fact, we will not second guess a court’s decisions about
evidentiary weight and credibility if there is a reasonable basis in
the record to support them.”). These minor inconsistencies in
Foster Mother’s testimony do not persuade us to second-guess
the court’s reliance on her testimony.




20160326-CA                     18               2017 UT App 153
                             In re A.R.


¶46 The court’s decision that termination was in the children’s
best interests was well supported. First, it determined the
children had behavioral difficulties when they were first placed
with Foster Mother and were behind in school. Further, both
children lacked basic hygiene skills. 5 Foster Mother’s home
provided consistency and structure, and the children attended
weekly therapy. Their behavior improved, and they made
significant academic progress. But after their visitation with
Mother increased, their emotional states declined and their past
behaviors returned. While the children demonstrated a strong
bond with Mother, they had also bonded with Foster Mother
and looked to her for comfort.6 Finally, the foster parents treated


5. Mother argues the children spent time in a different foster
placement and in a group home before they were placed with
Foster Mother. She asserts it “is highly probable that the
behaviors the children displayed when they went to the current
foster placement could be attributed to the sub-care they
received when they initially came into DCFS custody.” But the
severity of the behaviors and conditions exhibited by the
children—complete lack of good hygiene and serious anxiety—
and the degree to which the children were behind in school
suggest these behaviors developed before the children’s
placement with the group home, while in Mother’s care.

6. The juvenile court determined that the children’s bond with
Mother was “holding the girls back from fully committing to the
foster parents where they can have a drug free, crime free and
stable home that [Mother] cannot provide.” Mother challenges
this determination, asserting it is “wholly inappropriate” “to
sever[] ties with the natural parent so that a child can potentially
bond with a potential adoptive placement.” (Emphasis omitted.)
Even had the court made this determination in error, however,
there is still sufficient evidence supporting the court’s decision
that terminating Mother’s parental rights was in the children’s
best interests.




20160326-CA                     19               2017 UT App 153
                            In re A.R.


the children as their own and were willing to adopt them. Given
this evidence, we conclude the juvenile court’s determination
that the termination of Mother’s parental rights was in the best
interests of the children had sufficient support.

C.    Reasonable Reunification Efforts

¶47 Next, Mother contends the evidence was insufficient to
support the court’s determination that DCFS made reasonable
reunification efforts. Except as provided by statute, “in any case
in which the court has directed the division to provide
reunification services to a parent, the court must find that the
division made reasonable efforts to provide those services before
the court may terminate the parent’s rights.” Utah Code Ann.
§ 78A-6-507(3)(a) (LexisNexis 2012). “The juvenile court has
broad discretion in determining whether DCFS has made
reasonable efforts at reunification.” In re M.D., 2014 UT App 225,
¶ 5, 336 P.3d 585 (brackets, citation, and internal quotation
marks omitted). To comply with this statutory obligation, DCFS
must make “a fair and serious attempt to reunify a parent with a
child prior to seeking to terminate parental rights.” Id. (citation
and internal quotation marks omitted).

¶48 Mother asserts she did not receive reasonable
reunification efforts because the help she received from her
caseworker was inadequate, DCFS did not “explore funding
options for [Mother]’s treatment,” and it did not help her
develop a daycare plan or provide her with an updated service
plan.

¶49 We conclude DCFS provided reasonable reunification
services to Mother. First, with assistance from DCFS, Mother
began therapy in a drug treatment program, which was funded
by the county. After missing several drug tests and group
treatment sessions, Mother voluntarily left the program but did
not inform DCFS that she had done so. When DCFS learned she
was no longer in treatment, the caseworker contacted Mother
and informed her she needed to obtain a new substance abuse


20160326-CA                    20               2017 UT App 153
                             In re A.R.


assessment to receive a recommendation for a new program.
Mother’s incarceration delayed her enrollment in a new
program. When Mother did enroll, she learned that county
funding was available, but the waiting list to receive such
funding was approximately nine weeks. To her credit, Mother
opted to self-pay so she could begin treatment. But later, because
of her continued drug use and incarcerations, the level of
treatment Mother needed increased, and she could no longer
afford to self-pay. In response to this situation, DCFS helped
Mother locate a new drug treatment program. This demonstrates
Mother received continual help from her caseworker, including
help with funding.

¶50 Furthermore, DCFS arranged for drug and alcohol
assessment, supervised visitation, conducted drug testing, held
child and family team meetings, and maintained consistent
communication with Mother. This demonstrates DCFS’s serious
and sustained efforts to reunite Mother with her children.

¶51 Finally, Mother alleges DCFS did not help her develop a
daycare plan, but this was not a requirement of Mother’s service
plan, and Mother has not shown how this deficiency alone
would cause the reunification services to be unreasonable. Also,
Mother alleges DCFS was required to provide her with an
updated service plan, but she cites no authority to support this
and has not provided record citations. Thus, we decline to
address this issue. See State v. Roberts, 2015 UT 24, ¶ 18, 345 P.3d
1226. In sum, there is sufficient evidence supporting the court’s
determination that DCFS provided reasonable reunification
services.

D.     Reunification Extension

¶52 Mother’s last contention is that the juvenile court lacked
sufficient evidence to determine that reunification services could
not be extended by ninety days.




20160326-CA                      21              2017 UT App 153
                             In re A.R.


¶53 According to statute, a court “may extend reunification
services for no more than 90 days” if it determines by the
preponderance of the evidence that “(i) there has been
substantial compliance with the child and family plan;
(ii) reunification is probable within that 90-day period; and
(iii) the extension is in the best interest of the minor.” Utah Code
Ann. § 78A-6-314(7)(a) (LexisNexis Supp. 2016). Mother argues
she met all three conditions by a preponderance of the evidence,
and therefore “there was insufficient evidence for the Court to
make permanency findings denying [Mother] an extension of
reunification service.”

¶54 But this statutory language is discretionary, not
mandatory. If all three conditions are met, a court is not required
to extend reunification services; rather, it “may extend” the
services. See id. (emphasis added). Furthermore, Mother received
services throughout the period she requested. “The time period
for reunification services may not exceed 12 months from the
date that the minor was initially removed from the minor’s
home, unless the time period is extended . . . .” Id. § 78A-6-
312(13)(a). Additionally, reunification services may not last
“beyond 15 months after the day on which the minor was
initially removed from the minor’s home.” Id. § 78A-6-
314(7)(b)(i). The children were removed from Mother’s custody
on December 5, 2014, and the fifteen month deadline, which
would include the ninety-day extension, expired on March 5,
2016. During the termination trial on January 14, 2016, the court
stated, “[U]ntil I determine otherwise, I’m going to have the
Division continue to provide services.” After Mother left her
second drug treatment program in March 2016, DCFS helped her
find and enroll in a new treatment program, which Mother
initiated on March 7, 2016. Given this evidence, there is no merit
to Mother’s argument that she did not receive a ninety-day
extension for reunification services because Mother received
services throughout the termination trial, past the fifteen-month
statutory deadline. We therefore determine there is no error to
review.



20160326-CA                     22               2017 UT App 153
                         In re A.R.


                      CONCLUSION

¶55 For the foregoing reasons, we affirm the decision of the
juvenile court.




20160326-CA                 23             2017 UT App 153